The appellant was tried and convicted in the district court of Limestone county of unlawfully transporting intoxicating liquor, and his punishment assessed at one year's confinement in the penitentiary.
The record before us fails to disclose any sentence in this case by the trial court. Without proper sentence this court is without jurisdiction of this case. For that reason the appeal is dismissed.
Appeal dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.